Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the amendment filed 2/14/22.  Claims 1, 17, and 18 have been amended.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 6-18, 20, and 21 are allowed.

The following is an examiner’s statement of reasons for allowance:
Each independent claim has been amended to delineate over the applied prior art, in that a group of vehicles is monitored for movement through an intersection after the state of the traffic light changes in order to modify the group in response to vehicles entering or leaving the lane and adjusting the acceleration parameters that were determined in view of potential and/or actual movement of the other vehicles in the group through the intersection to provide guidance to a device operated by a driver of the certain vehicle regarding the acceleration parameters.  The Caballero De Ita reference does monitor a group of vehicles through an intersection; however, this is only predicted movement (Paragraph 26) before the traffic signal has changed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





JAT
2/16/2022

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687